DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: The claim is unclear since it comprises one or more additional performance enhancing or modifying agents, but claim 9, from which claim 10 depends, does not require any performance enhancing or modifying agents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 2016/0053141) in view of Fini (US 2014/0083331).
Regarding claims 9, 21 and 25: Grun et al. teaches a kit/multi-component composition (abstract) comprising a curable (para. 38) epoxy resin composition (para. 37).  The kit includes multi-components or two-components (para. 45).  All containers are sealable in some way, even including adding additional components for sealing reads on the claim language. The first component includes an epoxy resin component (para. 37) and the second component includes a biogenic filler (para. 21 and 45). Grun et al. teaches the reaction product of bisphenol A and epichlorohydrin and bisphenol F and epichlorohydrin (para. 37).
Grun et al. does not teach the biogenic filler is a biobinder isolated from a bio-oil produced via thermochemical liquefaction of the listed manures. However, Fini teaches a biobinder/bio-adhesive (para. 19) isolated from a bio-oil (para. 19) produced from thermochemical liquefaction (para. 56) of beef, dairy, swine, poultry, or sheep manure (para. 19).  Grun et al. and Fini are analogous art since they are both concerned with the same field of endeavor, namely compositions utilizing bio-additives made from wastes.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the biobinder of Fini in the kit of Grun et al. and would have been motivated to do so since Grun et al. is also concerned with adhesiveness, and the biobinders of Fini provide adhesiveness. 
Regarding claim 10: Grun et al. teaches a non-epoxy resin (para. 61).
Regarding claim 20: Grun et al. teaches the reaction product of bisphenol A and epichlorohydrin and bisphenol F and epichlorohydrin (para. 37).
Regarding claim 22: Grun et al. teaches solvents are optional (para. 58), solvents having a boiling point at 3 mm Hg of 60 °C or less.
Regarding claims 23 and 24: Grun et al. teaches an amount of the biogenic material is 5-80 % by weight (para. 31), which overlaps the claimed range.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 26, 27, 30, 31, 33, and 34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11, 12, 13, 14, 16, and 10, respectively, of prior U.S. Patent No. 11,168,207. This is a statutory double patenting rejection.
The subject matter of claim 28 is also covered by claim 11 of the patent, and the subject mater of  claim 35 is also covered by claim 10 of the patent. 
While this application is a divisional of U.S. Pat. 11,168,207, the double patenting rejection is appropriate in this situation since the inventions of claims 26-36 (the method of preparing a cured epoxy resin composition and an article) is not the same invention that was the subject of the restriction requirement (a kit).  See MPEP 804.01. The restriction requirement was withdrawn to all claims except claims 9 and 10, directed to a kit.

Allowable Subject Matter
Claims 29, 32,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in order to overcome the statutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Fini (US 2014/0083331) is the closest prior art, which teaches a biobinder/bio-adhesive isolated from a bio-oil prepared from animal waste (abstract) via thermochemical liquefaction (para. 56).  However, the biobinder is not used with an epoxy resin, but instead in asphalt applications. The prior art does not mix an epoxy resin with the biobinder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Belanger et al. treats a bio-lignin with a similar temperature and pressure as the thermochemical liquefaction process, which is then blended with epoxy.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767